[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________  ELEVENTH CIRCUIT
                                                             OCT 17, 2008
                              No. 08-11895                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 07-00153-CR-2-MEF

UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                   versus

EUGENIO TORRES PADRON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       _________________________

                             (October 17, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Eugenio Padron, who conditionally pleaded guilty to possession of a firearm
as a convicted felon, 18 U.S.C. § 922(g), appeals the denial of his motion to

suppress. Padron argues that the arresting officer lacked jurisdiction to make a

traffic stop of Padron; Padron did not voluntarily consent to the search of his

vehicle; his consent was invalid because it was given after the traffic stop ended or

should have ended; and he was arrested for a traffic misdemeanor. We affirm.

      On denial of a motion to suppress, we review findings of fact for clear error

and the application of law to those facts de novo. United States v. Ramirez, 476

F.3d 1231, 1235 (11th Cir.), cert. denied, 127 S. Ct. 2924 (2007). We construe all

facts in the light most favorable to the government. Id. at 1235–36. Arguments

that are not raised in the district court are reviewed for plain error. See United

States v. Ward, 486 F.3d 1212, 1221 (11th Cir. 2007).

      The district court did not err when it denied Padron’s motion to suppress.

Officer Robbie Autrey stopped Padron within the officer’s jurisdiction for driving

an automobile without a registered license plate; Padron volunteered to a search of

his vehicle and consented a second time after he had received a written warning

for driving without a license and was free to leave; and Autrey discovered a

firearm in Padron’s vehicle and arrested Padron for possession of the weapon. At

the suppression hearing, Padron did not challenge Autrey’s testimony, which

supports the findings of the district court that the traffic stop, consent to search,

                                           2
and arrest were lawful. See Ala. Code § 11-40-10(a); Ramirez, 476 F.3d 1231,

1236–40; United States v. Purcell, 236 F.3d 1274, 1277–82 (11th Cir. 2001). The

district court did not clearly err in its findings.

       AFFIRMED.




                                             3